                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION

 BARBARA ELLEN HICKEY,                            )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )    NO. 2:18-cv-00071
                                                  )
 SOCIAL SECURITY                                  )
 ADMINISTRATION,                                  )
                                                  )
        Defendant.                                )

                                             ORDER

       Before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No. 29)

recommending that Hickey’s Motion for Judgment on the Record (Doc. No. 19) be denied and the

Commissioner’s decision affirmed. In response, Hickey has filed two documents: (1) a Response

to Defendant’s Motion for Judgment on the Administrative Record (Doc. No. 32); and (2) a Motion

for Reconsideration of the Report and Recommendation (Doc. No. 33). The Court construes

Hickey’s reconsideration motion as her objections to the R&R.

       First, considering Hickey’s Response to Defendant’s Motion for Judgment on the

Administrative Record (Doc. No. 32), this filing should be stricken and given no weight. Both the

record before the Court and the R&R make abundantly clear that the Motion for Judgment on the

Administrative Record was fully briefed. Hickey filed a Motion for Judgment on the

Administrative Record (Doc. No. 19), the Social Security Administration responded (Doc. No.

21), and Hickey filed her reply (Doc. No. 27). Thus, the motion was fully briefed in accordance

with the Court’s Local Rules. See LR. 7.01(a)(2)-(4) (describing the required briefing for a motion

involving resolution of an issue of law, including filing the initial motion, the required response,

and optional reply). Further, this briefing was completed in March 2019, and the R&R was issued
July 23, 2019. (See Doc. Nos. 27, 29.) Hickey has not filed any motions requesting rebriefing, but,

rather, has charged ahead and filed her self-styled “response” to her own motion. The Court will

not consider this document, and, instead, focuses its attention on the R&R and Hickey’s objections.

       Hickey has not presented proper objections to the R&R. In this circuit, litigants must file

specific and timely objections to a magistrate judge’s report and recommendation under 28 U.S.C.

§ 636(b)(1)(C) in order to preserve the right to appeal a subsequent order of the district court

adopting that report. Cole v. Yukins, 7 F. App’x 354, 356 (6th Cir. 2001) (citing Thomas v. Arn,

474 U.S. 140, 155 (1985)). The filing of vague, general, or conclusory objections does not meet

the requirement of specific objections and is tantamount to a complete failure to object. Id. (citing

Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)). Hickey’s objections are conclusory, as they

lack any citation to the record or legal authority, and, therefore, fail to properly challenge the

Magistrate Judge’s R&R findings. See id.

       Therefore, upon de novo review in accordance with Rule 72 of the Federal Rules of Civil

Procedure, the Court agrees with the recommended disposition. Accordingly, the Magistrate

Judge’s Report and Recommendation (Doc. No. 29) is APPROVED AND ADOPTED, and

Hickey’s Motion for Judgment on the Record (Doc. No. 19) is DENIED. The Commissioner’s

decision is AFFIRMED.

       IT IS SO ORDERED.



                                                      ____________________________________
                                                      WAVERLY D. CRENSHAW, JR.
                                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
